Exhibit 10 (a) (xxxviii)
FY12 NON-U.S. ANNUAL AWARDS
Restricted Stock Unit Award and Agreement
[DATE]
Dear _____________________:
H. J. Heinz Company is pleased to confirm that, effective as of ______, you have
been granted an Award of Restricted Stock Units (“RSUs”) in accordance with the
terms and conditions of the Third Amended and Restated H. J. Heinz Company
Fiscal Year 2003 Stock Incentive Plan (the “Plan”). This Award is also made
under and governed by the terms and conditions of this letter agreement
(“Agreement”), which shall control in the event of a conflict with the terms and
conditions of the Plan. For purposes of this Agreement, the “Company” shall
refer to H. J. Heinz Company and its Subsidiaries. Unless otherwise defined in
this Agreement, all capitalized terms used in this Agreement shall have the same
meanings as the capitalized terms in the Plan, which are hereby incorporated by
reference into this Agreement.

1.   RSU Award. You have been awarded a total of ____________ RSUs.   2.   RSU
Account. RSUs entitle you to receive a corresponding number of shares of H. J.
Heinz Company Common Stock (“Common Stock”) in the future, subject to the
conditions and restrictions set forth in this Agreement, including, without
limitation, the vesting conditions set forth in Section 3 below. Your RSUs will
be credited to a separate account established and maintained by the Company on
your behalf or by a third party engaged by the Company for the purpose of
implementing, administering, and managing the Plan. Until the Distribution Date
(as defined herein), the value of your unvested RSUs is subject to change based
on increases or decreases in the market price of the Common Stock. Because the
RSUs are not actual shares of Common Stock, you cannot exercise voting rights on
them until the Distribution Date.   3.   Vesting. Provided the Management
Development & Compensation Committee of the Board of Directors of the Company
(the “MDCC”) determines the Company achieves a [INSERT PERFORMANCE GOAL]
(hereinafter the “Performance Goal”), you will become vested in the RSUs
credited to your account according to the following schedule: ________.   4.  
Termination of Employment. The termination of your employment with the Company
will have the following effect on your RSUs:

  (a)   Retirement. If the termination of your employment with the Company is
the result of Retirement, provided that the MDCC determines (either before or
after such termination) that the Performance Goal specified in Section 3 is
achieved, any RSUs granted hereunder that remain unvested as of your Date of
Termination shall continue to vest in accordance with

1



--------------------------------------------------------------------------------



 



      the vesting schedule set forth in Section 3 above, subject to the
requirements of Sections 5 and 6 below.     (b)   Disability. If the termination
of your employment with the Company is the result of Disability provided that
the MDCC determines (either before or after such termination) that the
Performance Goal specified in Section 3 is achieved, any RSUs granted hereunder
that remain unvested as of your Date of Termination shall vest in accordance
with the vesting schedule set forth in Section 3 above, subject to the
requirements of Sections 5 and 6 of this Agreement, but in no event later than
the last business day of the month of the one year anniversary of your date of
Termination.     (c)   Involuntary Termination without Cause. If the termination
of your employment with the Company is the result of involuntary termination
without Cause, you shall forfeit on your Date of Termination any RSUs that
remain unvested as of that date; provided, however, that if you execute a
release of claims against the company in the form provided by the Company, and
the MDCC determines (either before or after such termination) that the
Performance Goal specified in Section 3 is achieved, any RSUs granted hereunder
that remain unvested as of your Date of Termination shall vest in accordance
with the vesting schedule set forth in Section 3 above, subject to the
requirements of Sections 5 and 6 of this Agreement, but in no event later than
the last business day of the month of the one year anniversary of your Date of
Termination.     (d)   Death. In the event that you should die while you are
continuing to perform services for the Company or following Retirement, provided
that the MDCC determines (either before or after such termination) that the
Performance Goal specified in Section 3 is achieved, any RSUs that remain
unvested as of the date of your death shall continue to vest in accordance with
the vesting schedule set forth in Section 3 above, but in no event later than
the last business day of the month of the one year anniversary of the date of
your death.     (e)   Change in Control. If a Change in Control occurs prior to
the completion of the performance period (the fiscal year of the grant), a pro
rata portion of the Award shall become payable as of the date of the Change in
Control to the extent earned on the basis of achievement of the pro rata portion
of the Performance Goal relating to the portion of the performance period
completed as of the date of the Change in Control. If a Change in Control occurs
after the completion of the performance period and the Performance Goal is
achieved, the entire Award shall become payable as of the date of the Change in
Control.     (f)   Other Termination. If your employment with the Company
terminates for any reason other than as set forth in subsections (a), (b), (c),
(d), or (e)

2



--------------------------------------------------------------------------------



 



      above, including without limitation any voluntary termination of
employment or an involuntary termination for Cause, no further vesting will
occur and you will immediately forfeit all of your rights in any RSUs that
remain unvested as of your Date of Termination.

5.   Non-Solicitation.1 You agree that you shall not, during the term of your
employment by the Company and for eighteen (18) months after the date of the
termination of your employment with the Company, regardless of the reason for
the termination, either directly or indirectly, solicit, take away or attempt to
solicit or take away any employee of the Company, either for your own purpose or
for any other person or entity. You further agree that you shall not, during the
term of your employment by the Company or at any time thereafter, use or
disclose Confidential Information (as defined in Section 6 below) except as
directed by, and in furtherance of the business purposes of, the Company. You
acknowledge (i) that the non-solicitation provision set forth in this Section 5
is essential for the proper protection of the business of the Company; (ii) that
it is essential to the protection of the Company’s goodwill and to the
maintenance of the Company’s competitive position that any Confidential
Information be kept secret and not disclosed to others; and (iii) that the
breach or threatened breach of this Section 5 will result in irreparable injury
to the Company for which there is no adequate remedy at law because, among other
things, it is not readily susceptible of proof as to the monetary damages that
would result to the Company. You consent to the issuance of any restraining
order or preliminary restraining order or injunction with respect to any conduct
by you that is directly or indirectly a breach or a threatened breach of this
Section 5. Any breach by you of the provisions of this Section 5 will, at the
option of the Company (in its sole discretion) and in addition to all other
rights and remedies available to the Company at law, in equity or under this
Agreement, result in the forfeiture of all of your rights in any RSUs that
remain unvested as of the date of such breach.   6.  
Non-Competition/Confidential Information.2 As used in this Section 6, the
following terms shall have the respective indicated meanings:       “Affiliated
Company or Companies” means any person, corporation, limited liability company,
partnership, or other entity controlling, controlled by or under common control
with the Company.       “Confidential Information” means technical or business
information about or relating to the Company and/or its products, processes,
methods, engineering, technology, purchasing, marketing, selling, and services
not readily available to

 

1   The non-solicitation and confidentiality covenants set forth in Section 5
are indicative. The specific provisions may differ in various international
jurisdictions.   2   The non-competition covenant set forth in Section 6 is
indicative. The specific provisions may differ in various international
jurisdictions.

3



--------------------------------------------------------------------------------



 



    the public or generally known in the trade, including but not limited to:
inventions; ideas; improvements; discoveries; developments; formulations;
ingredients; recipes; specifications; designs; standards; financial data; sales,
marketing and distribution plans, techniques and strategies; customer and
supplier information; equipment; mechanisms; manufacturing plans; processing and
packaging techniques; trade secrets and other confidential information,
knowledge, data and know-how of the Company, whether or not they originated with
you or information which the Company received from third parties under an
obligation of confidentiality.       “Conflicting Product” means any product or
process of any person or organization, other than the Company, in existence or
under development, (i) that competes with a product or process of the Company
upon or with which you shall have worked during the two years prior to the
termination of your employment with the Company or (ii) whose use or
marketability could be enhanced by application to it of Confidential Information
acquired by you in connection with your employment by the Company during such
two-year period. For purposes of this definition, it shall be conclusively
presumed that you have knowledge of information to which you have been directly
exposed through actual receipt or review of memoranda or documents containing
such information or through actual attendance at meetings at which such
information was discussed or disclosed.       “Conflicting Organization” means
any person or organization that is engaged in or about to become engaged in
research on or the development, production, marketing, or selling of, or the use
in production, marketing, or sale of, a Conflicting Product.       In partial
consideration for the RSUs granted to you hereunder, you agree that, for a
period of eighteen (18) months after the date of the termination of your
employment with the Company, you shall not render services, directly or
indirectly, as a director, officer, employee, agent, consultant or otherwise to
any Conflicting Organization in any geographic area or territory in which such
Conflicting Organization is engaged in or about to become engaged in the
research on or the development, production, marketing, or sale of, or the use in
production, marketing, or sale of, a Conflicting Product. The foregoing
limitation does not apply to a Conflicting Organization whose business is
diversified and that, as to that part of its business to which you render
services, is not engaged in the development, production, marketing, use or, sale
of a Conflicting Product, provided that the Company shall receive separate
written assurances satisfactory to the Company from you and the Conflicting
Organization that you shall not render services during such period with respect
to a Conflicting Product or directly or indirectly provide or reveal
Confidential Information to such organization.

4



--------------------------------------------------------------------------------



 



    You acknowledge and agree that the non-competitive restrictions set forth in
this Section 6 are reasonable and necessary to protect the goodwill and
legitimate business interests of the Company and to prevent the disclosure of
the Company’s Confidential Information and trade secrets and, further, that you
have the business experience and abilities such that you would be able to obtain
employment in a business other than with a Conflicting Organization.       Any
breach by you of the provisions of this Section 6 will, at the option of the
Company (in its sole discretion), and in addition to all other rights and
remedies available to the Company at law, in equity, or under this Agreement,
result in the forfeiture of all of your rights in any RSUs that remain unvested
as of the date of such breach.       In addition to the remedies stated in the
preceding paragraph, the Company shall, if it shall so elect, be entitled to
institute legal proceedings to obtain damages for a breach by you of this
Section 6, or to enforce the specific performance of the Agreement by you and to
enjoin you from any further violation of this Section 6, or to exercise such
remedies cumulatively or in conjunction with all other rights and remedies
provided by law. You acknowledge, however, that the remedies at law for any
breach by you of the provisions of this Section 6 may be inadequate and that the
Company shall be entitled to obtain preliminary or permanent injunctive relief
without the necessity of proving actual damages by reason of such breach or
threatened breach and, to the extent permitted by applicable law, a temporary
restraining order (or similar procedural device) may be granted immediately upon
the commencement of such action.       You agree that if any of the provisions
herein shall for any reason be determined by a court of competent jurisdiction
to be overly broad as to scope of activity, duration, or geography, such
provision shall be limited or reduced so as to be enforceable to the extent
compatible with existing law.   7.   Dividend Equivalents. An amount equal to
the dividends payable on the shares of Common Stock represented by your unvested
RSUs will be accrued as of each quarterly period dividend payment record date
and will be credited to your RSU account and distributed upon vesting of such
RSUs, subject to forfeiture of unvested RSUs and undistributed cash dividend
equivalents accrued on such unvested RSUs as described in Section 4(c), (e), and
(f) and Sections 5 and 6. These payments will be calculated based upon the
number of such vesting RSUs that were in your account as of each quarterly
period dividend record date prior to vesting. These payments will be reported as
income to the applicable taxing authorities, and federal, state, local and/or
foreign income and/or any employment taxes will be withheld from such payments
as and to the extent required by applicable law.

5



--------------------------------------------------------------------------------



 



8.   Distribution. All RSU distributions will be made in the form of actual
shares of Common Stock and will be distributed to you as soon as
administratively practicable after one of the following dates (each, a
“Distribution Date”):

  (a)   Default Distribution Date. Shares of Common Stock representing your RSUs
will be distributed to you on the date the RSUs vest, or, if such date is not a
business day, on the next business day, unless the Distribution Date is
automatically deferred as provided in subsection (b) below.     (b)   Separation
of Service of Specified Employee. If your distribution is on account of your
“separation from service” as defined in Internal Revenue Code (“Code”) section
409A and the regulations thereunder, and if you are a “specified employee,” as
defined in Code section 409A(a)(2)(B)(i) on your Distribution Date, and your
distribution constitutes the “deferral of compensation” as defined in Code
section 409A and the regulations thereunder, your distribution will be
automatically deferred until the date that is six (6) months after your
“separation from service,” regardless of your default Distribution Date.

    Subject to Section 8(b), certificates representing the distributed shares of
Common Stock will be delivered to the firm maintaining your account as soon as
practicable after a Distribution Date occurs. Notwithstanding the foregoing, and
subject to Section 8(b), all vested RSUs will be distributed to you at the close
of business on the day following the last day of your employment with the
Company, or as soon as administratively practicable thereafter, if you terminate
employment with the Company for any reason.   9.   Taxes.3 Regardless of any
action the Company or your employer (the “Employer”) takes with respect to any
or all income tax, social insurance, payroll tax, payment on account, or other
tax-related withholding (collectively, “Tax-Related Items”), you acknowledge and
agree that the ultimate liability for all Tax-Related Items legally due by you
is and remains your responsibility and that the Company and/or the Employer
(i) make no representations nor undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of this grant of RSUs, including
the grant and vesting of RSUs, subsequent delivery of shares and/or cash related
to such RSUs or the subsequent sale of any shares acquired pursuant to such RSUs
and receipt of any dividend equivalent payments (if any) and (ii) do not commit
to structure the terms or any aspect of this grant of RSUs to reduce or
eliminate your liability for Tax-Related Items. You shall pay the Company or the
Employer any amount of Tax-Related Items that the Company or the Employer may be
required to withhold as a result of your participation in the Plan or your
receipt of RSUs or of shares pursuant to RSUs that cannot be satisfied by the
means described below. Further, if you are subject

 

3   The tax provisions set forth in Section 9 are indicative. The specific
provisions may differ in various international jurisdictions.

6



--------------------------------------------------------------------------------



 



    to tax in more than one jurisdiction, you acknowledge that the Company
and/or Employer (or former Employer, as applicable) may be required to withhold
or account for Tax-Related Items in more than one jurisdiction. The Company may
refuse to deliver the shares if you fail to comply with your obligations in
connection with the Tax-Related Items.       Prior to the taxable or tax
withholding event, as applicable, you shall pay, or make adequate arrangements
satisfactory to the Company or to the Employer to satisfy, all Tax-Related
Items. In this regard, you authorize the Company or Employer to withhold all
applicable Tax-Related Items legally payable by you by (1) withholding a number
of shares otherwise deliverable equal to the Retained Share Amount (as defined
below and which shall be the standard method of withholding), (2) withholding
from your wages or other cash compensation paid by the Company and/or Employer;
and/or (3) withholding from proceeds of the sale of shares acquired upon
settlement of the RSUs, either through a voluntary sale or through a sale
arranged by the Company (on your behalf pursuant to this authorization), to the
extent permitted by the Plan administrator. The “Retained Share Amount” shall
mean a number of shares equal to the quotient of the minimum statutory tax
withholding obligation of the Company triggered by the RSUs on the relevant
date, divided by the Fair Market Value of one share on the relevant date or as
otherwise provided in the Plan. If the obligation for Tax-Related Items is
satisfied by withholding a number of shares as described herein, you understand
that you will be deemed to have been issued the full number of shares subject to
the settled RSUs, notwithstanding that a number of shares are held back solely
for the purpose of paying the Tax-Related Items due as a result of the
settlement of the RSUs.       You acknowledge and understand that you should
consult a tax adviser regarding your tax obligations prior to such settlement or
disposition.

10.   Non-Transferability. Your RSUs may not be sold, transferred, pledged,
assigned or otherwise encumbered except by will or the laws of descent and
distribution. You may also designate a beneficiary(ies) in the event that you
die before a Distribution Date occurs, who shall succeed to all your rights and
obligations under this Agreement and the Plan. If you do not designate a
beneficiary, your RSUs will pass to the person or persons entitled to receive
them under your will. If you shall have failed to make a testamentary
disposition of your RSUs in your will or shall have died intestate, your RSUs
will pass to the legal representative or representatives of your estate.   11.  
Employment Rights. You acknowledge and agree that nothing in this Agreement or
the Plan shall confer upon you any right with respect to future awards or
continuation of your employment, nor shall it constitute an employment agreement
or interfere in any way with your right or the right of Company to terminate
your employment at any time, with or without cause, and with or without notice,
subject to the terms of any written employment contract that you

7



--------------------------------------------------------------------------------



 



    may have with the Company that is signed by both you and an authorized
representative of the Company.   12.   Collection and Use of Personal Data.4 You
hereby explicitly and unambiguously consent to the collection, use and transfer,
in electronic or other form, of your personal data as described in this document
by and among, as applicable, the Employer and the Company for the exclusive
purpose of implementing, administering, and managing your participation in the
Plan. You understand that the Company and the Employer hold certain personal
information about you, including, but not limited to, name, home address and
telephone number, date of birth, social security or insurance number or other
identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all options or any other
entitlement to shares awarded, canceled, purchased, exercised, vested, unvested
or outstanding in your favor for the purpose of implementing, managing and
administering the Plan (collectively, “Data”). You understand that the Data may
be transferred to any third parties assisting in the implementation,
administration, and management of the Plan, that these recipients may be located
in your country or elsewhere, including outside the European Economic Area, and
that the recipient country may have different data privacy laws and protections
than your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting the General
Counsel or Secretary of the Company. You authorize the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering, and managing your participation in the
Plan, including any requisite transfer of such Data, as may be required to a
broker or other third party with whom you may elect to deposit any shares
acquired under the Plan. You understand that the Data will be held only as long
as is necessary to implement, administer, and manage participation in the Plan.
You understand that you may, at any time, view Data, request additional
information about the storage and processing of the Data, require any necessary
amendments to the Data, or refuse or withdraw the consents herein, in any case
without cost, by contacting the General Counsel or Secretary of the Company in
writing. You understand that refusing or withdrawing consent may affect your
ability to participate in the Plan. For more information on the consequences of
refusing to consent or withdrawing consent, you understand that you may contact
the Plan administrator at the Company.   13.   Future Awards. The Plan is
discretionary in nature and the Company may modify, cancel or terminate it at
any time without prior notice in accordance with the terms of the Plan. While
RSUs or other awards may be granted under the Plan

 

4   The provisions set forth in Section 12 are indicative. The specific
provisions may differ in various international jurisdictions.

8



--------------------------------------------------------------------------------



 



    on one or more occasions or even on a regular schedule, each grant is a
one-time event, is not an entitlement to an award of RSUs in the future, and
does not create any contractual or other right to receive an award of RSUs,
compensation or benefits in lieu of RSUs, or any other compensation or benefits
in the future.   14.   Acknowledgment and Waiver. By accepting this grant of
RSUs, you acknowledge and agree that:

  (a)   the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time unless otherwise provided in the Plan or this Agreement;     (b)  
the grant of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of shares or RSUs, or
benefits in lieu of shares or RSUs, even if shares or RSUs have been granted
repeatedly in the past;     (c)   all decisions with respect to future grants,
if any, will be at the sole discretion of the Company;     (d)   you are
participating voluntarily in the Plan;     (e)   RSU grants and resulting
benefits are an extraordinary item that does not constitute compensation of any
kind for services of any kind rendered to the Company or the Employer, and are
outside the scope of your employment contract, if any;     (f)   RSU grants and
resulting benefits are not part of normal or expected compensation or salary for
any purposes, including, but not limited to calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments insofar
as permitted by law;     (g)   in the event that you are not an employee of the
Company, this grant of RSUs will not be interpreted to form an employment
contract or relationship with the Company, and furthermore, this grant of RSUs
will not be interpreted to form an employment contract with the Employer or any
Subsidiary of the Company;     (h)   the future value of the shares is unknown,
may increase or decrease from the date of grant or vesting of the RSU, and
cannot be predicted with certainty; and     (i)   in consideration of this grant
of RSUs, no claim or entitlement to compensation or damages shall arise from
termination of this grant of RSUs or diminution in value of this grant of RSUs
resulting from

9



--------------------------------------------------------------------------------



 



      termination of your employment by the Company or the Employer (for any
reason whatsoever) and you irrevocably release the Company and the Employer from
any such claim that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, then, by accepting
the terms of this Agreement, you shall be deemed irrevocably to have waived any
entitlement to pursue such claim.

15.   Compliance with Stock Ownership Guidelines. All RSUs granted to you under
this Agreement shall be counted as shares of Common Stock that are owned by you
for purposes of satisfying the minimum share requirements under the Company’s
Stock Ownership Guidelines (“SOG”), except if the Performance Goal set forth in
Paragraph 3 is not achieved, after which time they will no longer be counted.
Notwithstanding the foregoing, you acknowledge and agree that, with the
exception of the number of shares of Common Stock withheld to satisfy income tax
withholding requirements pursuant to Section 9 above, 75% of the shares of
Common Stock represented by the RSUs granted to you hereunder cannot be sold or
otherwise transferred, even after the Distribution Date, unless and until you
have met the Company’s SOG’s minimum share ownership requirements. The MDCC may
not approve additional RSU awards to you unless you are in compliance with the
terms of this Section 15 and the applicable SOG requirements.   16.   Governing
Law. This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania, without regard to its choice of law
provisions.

This RSU Award is subject to your on-line acceptance of the terms and conditions
of this Agreement through the Fidelity website.

            H. J. HEINZ COMPANY
      By:   /s/ William R. Johnson         William R. Johnson        Chairman of
the Board, President and
Chief Executive Officer     

     
Accepted:
  Signed electronically
 
   
Date:
  Acceptance Date

10